FILED
                             NOT FOR PUBLICATION                            MAR 17 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



SEDA MARGARYAN,                                   Nos. 07-71247
                                                       08-70665
               Petitioner,

  v.                                              Agency No. A096-066-839

ERIC H. HOLDER, Jr., Attorney General,
                                                  MEMORANDUM *
               Respondent.




                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       In these consolidated petitions for review, Seda Margaryan, a native and

citizen of Armenia, petitions for review of the Board of Immigration Appeals’

(“BIA”) orders dismissing her appeal from an immigration judge’s decision

denying her application for asylum, withholding of removal, and relief under the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (“CAT”) (No. 07-71247), and denying her motion to

reopen (No. 08-70665). We review for abuse of discretion the BIA’s denial of a

motion to reopen, see Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir. 2003), and

we deny the petitions for review.

      In her opening brief, Margaryan does not challenge the denial of her asylum

claim as untimely, the dispositive adverse credibility determination based on

testimonial inconsistencies with her original declaration, or the denial of her CAT

claim. Accordingly, Margaryan does not challenge the BIA’s March 22, 2007,

order dismissing her underlying appeal. See Martinez-Serrano v. INS, 94 F.3d

1256, 1259-60 (9th Cir. 1996) (issues not specifically raised and argued in a

party’s opening brief are waived).

      The BIA did not abuse its discretion in denying Margaryan’s motion to

reopen because she filed it over eight months after the BIA’s March 22, 2007,

dismissal of her underlying appeal, see 8 C.F.R. § 1003.2(c)(2), and Margaryan

failed to establish grounds for equitable tolling due to her lack of diligence, see

Iturribarria, 321 F.3d at 897 (noting that equitable tolling is available “when a

petitioner is prevented from filing because of deception, fraud, or error, as long as

the petitioner acts with due diligence in discovering the deception, fraud, or

error”).


                                           2                                     07-71247
No. 07-71247:   PETITION FOR REVIEW DENIED.

No. 08-70665:   PETITION FOR REVIEW DENIED.




                          3                   07-71247